COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 TOM BENSON D/B/A ACT FAST                                          No. 08-17-00222-CR
 BAIL BONDS,                                      §
                                                                       Appeal from the
                               Appellant,         §
                                                                 County Court at Law No. 2
 v.                                               §
                                                                  of El Paso County, Texas
 THE STATE OF TEXAS,                              §
                                                                   (TC# 2017-CBF00945)
                                Appellee.         §

                                        JUDGMENT

       The Court has considered this cause on the joint motion to render judgment effectuating

the parties’ agreement and concludes the motion should be granted. We therefore modify the

judgment of the trial court by deleting the following language from the final sentence of the

judgment: “$3,500.00 plus court costs, for all of which let execution issue,” and replace it with the

following language: “COURT COSTS plus INTEREST ON THE BOND OF $47.47, if any, for

all of which let execution issue.” The judgment is affirmed as modified.

       We further order Appellant pay all costs of this appeal, and this decision be certified below

for observance.

       IT IS SO ORDERED THIS 6TH DAY OF DECEMBER, 2017.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.